ACCEPTED
                                                                                     03-11-00462-CV
                                                                                            4853756
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                               4/11/2015 11:47:37 AM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK

                            NO. 03-11-00462
                                                                    FILED IN
                                                             3rd COURT OF APPEALS
                                   In The                         AUSTIN, TEXAS
                                                             4/13/2015 12:00:00 AM
                    Third Court of Appeals                       JEFFREY D. KYLE
                                                                      Clerk

                             AT   AUSTIN, TEXAS

Sanadco Inc., Mahmoud A. Isba, Walid Abderrahman, Majic Investments
Inc., Faisal Khan, Isra Enterprises, Inc., Hattab Al-Shudifat, Haifa
Enterprises, Inc., EID Corp., Mohammed S. Al Hajeid, Majdi Rafe Okla
Nsairat, Omar Unlimited, Inc., and All Others Similarly Situated,
                                                             APPELLANTS
                                       VS.

The Office of the Comptroller of Public Accounts; Susan Combs, in her
individual and official capacities as Comptroller of Public Accounts for
the State of Texas; and Greg Abbott in his official capacity as Attorney
General of the State of Texas
                                                             APPELLEES
          __________________________________________________________
                      Appeal From Cause No D-1-GV-10-000902
                    The 98th District Court Of Travis County, Texas
                         The Honorable Tim Sulak, Presiding
          __________________________________________________________

                UNOPPOSED MOTION FOR EXTENSION OF TIME
           TO FILE APPELLANTS’ FURTHER MOTION FOR REHEARING
         ___________________________________________________________


TO THE HONORABLE THIRD COURT OF APPEALS:

Appellants, SANADCO, INC. ET AL, pursuant to TEX. R. APP. P. 10.5 (b) and
49.8, move this Honorable Court to extend the time for filing its Further Motion
for Rehearing, and for cause would show unto the Court the following:
1. This Court issued its judgment and opinion on Rehearing in this cause on
   March 25, 2015, reversing its opinion of September 26, 2013 on other
   grounds. Accordingly, the Further Motion for Rehearing is currently due on
   April 9, 2015. Petitioners request a 30-day extension, creating a new
   deadline of May 9, 2015.


2. Counsel for Appellants is a semi-retired solo practitioner with a home office
   practice and no staff, who maintains a limited practice due to a heart
   condition and diabetes. This extension of time is being requested because
   Appellants have had insufficient time to prepare the Further Motion for
   Rehearing due to illness and the extensive research required as a result of the
   court’s reversal on grounds which had not previously been considered by the
   court or briefed by the Appellants.


3. In addition, counsel is involved in the preparation of an expedited appeal in
   Case No. 03-14-00771-CV, filed in this Court on December 3, 2014 from a
   judgment entered in Cause No. D-1-GN-13- 04352 on November 13, 2014
   and is due on Monday, April 13, 2015. He is also preparing an as yet unfiled
   Petition for Writ of Mandamus to this Court from a judgment entered in
   Cause No. D-1-GN-12-003918 on October 23, 2014.


4. For these reasons, Appellants respectfully request that the Court
   grant a 30-day extension of time for filing this Further Motion for
   Rehearing, creating a new deadline of May 9, 2015.


5. This is the first motion for extension of time for filing the Further Motion for
   Rehearing in this cause.
   6. This motion is not being sought for delay, but so that the interests of justice
      may be served.
   WHEREFORE, PREMISES CONSIDERED, Petitioners respectfully move
this Honorable Court to grant this motion for extension of time and extend the time
for filing the Further Motion for Rehearing in this cause to May 9, 2015.

                                       Respectfully submitted,
                                       Law Office of
                                       Samuel T. Jackson
                                       __/s/ Samuel T Jackson
                                       Texas Bar No. 10495700

                                       PO Box 170633
                                       Arlington, TX 76003-0633
                                       Tel: (512) 692-6260
                                       Fax. 866 -722-9685
                                       jacksonlaw@hotmail.com
                                       ATTORNEY FOR APPELLANTS
                      CERTIFICATE OF CONFERENCE

      I hereby certify that counsel for the parties have conferred concerning this
request for extension of time, and counsel for the Appellees does not oppose this
motion.
                                                      _/s/ Samuel T Jackson
                                                      Samuel T. Jackson


                           CERTIFICATE OF SERVICE
      By my signature above, I hereby certify that a true and correct copy of the
above and foregoing instrument was served on the parties or their attorneys via
facsimile, certified mail, return receipt requested, and/or hand delivery on April
10, 2015, in accordance with the Texas Rules of Appellate Procedure, to the
following:

JACK HOHENGARTEN
Assistant Attorney General
FINANCIAL LITIGATION DIVISION
P.O. Box 12548
Austin, TX 78711-2548
Tel: (512) 475-3503
Fax: (512) 477-2348/480-8327
Email: jack.hohengarten@oag.state.tx.us